Citation Nr: 0941105	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-24 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for a right knee 
disorder as secondary to arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The issues before the Board today 
were remanded in April 2008; as discussed below, the Board 
finds that there was not substantial compliance with its 
remand.  As such, it may not proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
In its April 2008 Remand, the Board directed the agency of 
original jurisdiction (AOJ) to complete various development 
with respect to the Veteran's claimed knee disorders on 
appeal.  If the Veteran's claims remained denied, the AOJ was 
directed to issue a supplemental statement of the case (SSOC) 
to the Veteran and his accredited representative.  In 
accordance with VA regulations, a veteran is entitled to a 
period of 30 days from the date of mailing to respond to an 
SSOC.  38 C.F.R. § 20.302(c) (2009).  

A review of the claims file reflects that the Veteran was 
sent an SSOC on September 14, 2009, following completion of 
the requested development.  It was returned to the AOJ on 
September 28, 2009, as not deliverable.  Closer inspection of 
the SSOC reveals that it was sent to an address previously 
determined by the AOJ to be incorrect/not current.  See VCAA 
Letter returned to AOJ on April 22, 2008.  Furthermore, the 
claims file contains a more current address for the Veteran 
which was used to send him development letter and a September 
2009 rating decision.  

Thus, in light of the fact that the Veteran has not yet been 
provided an SSOC with respect to his remaining issues on 
appeal in accordance with the April 2008 Board remand, the 
Board finds that a remand is necessary to comply with the 
holding in Stegall v. West, 11 Vet. App. 268 (1998).  See 
also 38 C.F.R. § 20.302(c).  

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, if any.  Ensure that the 
SSOC is sent to the Veteran's most current 
address on file.  See, e.g., RO Rating 
Decision dated September 10, 2009; VCAA 
Letter dated April 17, 2008.  After the 
Veteran has been provided a reasonable 
amount of time to respond, the appeal 
should be returned to the Board for final 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

